DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.  The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moriah Anders (Reg. No. 77,342) on 11 February 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that current title does not appear to accurately reflect the claimed subject matter pertaining to clock cycles and wires.
The application has been amended as follows: 
Title
MEMORY-SIDE TRANSACTION CONTEXT MEMORY INTERFACE SYSTEMS AND METHODS BASED ON CLOCK CYCLES AND WIRES

Claims

a memory device; and
a memory-side memory controller configured to: 
receive a first memory access request at least in part by: 
receiving, during a first clock cycle, a first address parameter from the memory bus via a first wire, wherein the first address parameter indicates a targeted address of the first memory access request; and
receiving, during a second clock cycle, a first context parameter from the memory bus via a second wire, wherein the first context parameter is indicative of first context information associated with the first memory access request, wherein the first clock cycle is different from the second clock cycle, and wherein the first wire is different from the second wire; 
in response to the first memory access request, output, via the memory bus to the processing system, a first data block from a plurality of hierarchical memory levels based on the first address parameter; and
predictively control data storage in the plurality of hierarchical memory levels of the memory system based at least in part on the first context information.

4. (Currently Amended  The apparatus of claim 1, wherein:
the memory-side memory controller stores a historical data access information table comprising historical data access information;

a block identifier parameter used to identify an associated data block; and
a last access time parameter used to indicate a last access time of the associated data block, an access count parameter used to indicate a number of times the associated data block has been accessed, or both; and
the memory-side memory controller is configured to:
update the last access time parameter in a table entry associated with the first data block to indicate a current time, incrementing a value of the access count parameter in the table entry associated with the first data block, or both; and
predictively control the data storage in the plurality of hierarchical memory levels at least in part by predicting, based at least in part on the last access time parameter associated with the first context information, the access count parameter associated with the first context information, or both, a next target data block, a next target time of the first data block, or both 

9. (Currently Amended)  The apparatus of claim 1, wherein the processing system comprises:
one or more caches organized to implement one or more cache memory levels hierarchically lower than [[a]] the plurality of hierarchical memory levels 


10. (Currently Amended)  The apparatus of claim 9, wherein:
the processor-side memory controller is configured to predictively control the data storage in the one or more cache memory levels implemented in the processing system based at least in part on the first context information and first historical data access information available in the processing system; 
the memory-side memory controller is configured to predictively control the data storage in the plurality of hierarchical memory levels based at least in part on the first context information and second historical data access information available in the memory system; and
the first historical data access information is updated when one or more data blocks previously targeted by the processing system resulted in a processor-side hit.

11. (Currently Amended)  The apparatus of claim 1, wherein, in response to receipt of the first memory access request, the memory-side memory controller is configured to update, based at least in part on the first context information indicated in the first memory access request, historical data access information to be used to predictively control the data storage in the plurality of hierarchical memory levels in the memory system.

12. (Currently Amended)  The apparatus of claim 11, wherein:

the memory-side memory controller is configured to:
update the historical data access information at least in part by adding a table entry to the historical data access information table that identifies the first data block associated with the first context information; and 
predictively control the data storage in the plurality of hierarchical memory levels at least in part by predicting, based at least in part on a memory address stride distance between data blocks identified by corresponding table entries of the historical data access information table, one of a next target data block, a next target time of the first data block, or both 

13. (Currently Amended)  The apparatus of claim 1, wherein the memory-side memory controller is configured to: 
receive a plurality of access parameters and a plurality of context parameters corresponding to the first memory access request; and
control the data storage in the plurality of hierarchical memory levels based at least in part on the plurality of access parameters and the plurality of context parameters.

14. (Currently Amended)  A method 
receiving, via a memory-side memory controller from processor-side circuitry, via a first wire of a memory bus during a first clock cycle, wherein the first address parameter indicates a targeted address of [[the]] a first memory access request; and
receiving, via the memory-side memory controller from the processor-side circuitry, a first context parameter via a second wire of the memory bus during a second clock cycle, wherein the first context parameter is indicative of first context information associated with the first memory access request, wherein the first clock cycle is different from the second clock cycle, and wherein the first wire is different from the second wire; 
outputting, via the memory-side memory controller on the memory bus, wherein the first data block was retrieved from a plurality of hierarchical memory levels of a memory based on the first address parameter; and
predictively controlling data storage in [[a]] the plurality of hierarchical memory levels 

15. (Currently Amended)  The method of claim 14, comprising updating historical data access information stored in the memory at least in part by adding, to a table section, a table entry that identifies the first data block, wherein each data block is identified in the table section using at least a portion of additional context information.

16. (Currently Amended)  The method of claim [[14]] 15, 
predicting that a second data block will be targeted next based at least in part on a memory address stride distance between data blocks identified by different table entries in the table section; and 
instructing the memory system to read the second data block.

17. (Currently Amended)  The method of claim 14, wherein the second clock cycle is subsequent to the first clock cycle.

18. (Currently Amended)  A computing system comprising a memory system, wherein the memory system comprises:
a plurality of wires comprising at least a first wire and a second wire; and 
a memory-side controller communicatively coupled to processor-side circuitry via the plurality of wires, wherein the memory-side controller is configured to:

receive, during a second clock cycle, a first context parameter from the processor-side circuitry via the second wire, wherein the first context parameter comprises an identifier of an entity that generated the first memory access request, wherein the first clock cycle is different from the second clock cycle, and wherein the first wire is different from the second wire; 
output, to the processor-side circuitry, a first data block read from a portion of memory corresponding to the first address parameter; and
update a value in a historical data access information table based at least in part on the first context parameter.

19. (Currently Amended)  The computing system of claim 18, wherein the memory-side controller is configured to:
predict that a second data block, stored in a first memory level, will be a next target data block based at least in part on a memory address stride distance between data blocks identified by corresponding table entries of [[a]] the historical data access information table; and
instruct the memory system to pre-fetch the second data block from a second memory level such that a copy of the second data block is stored in the first memory level before the next target data block is expected to be targeted.

Reasons for Allowance

receiving, during a first clock cycle, a first address parameter from the memory bus via a first wire, wherein the first address parameter indicates a targeted address of the first memory access request;
receiving, during a second clock cycle, a first context parameter from the memory bus via a second wire, wherein the first context parameter is indicative of first context information associated with the first memory access request, wherein the first clock cycle is different from the second clock cycle, and wherein the first wire is different from the second wire; 
in response to the first memory access request, output, via the memory bus to the processing system, a first data block from a plurality of hierarchical memory levels based on the first address parameter
Kumar (US 20190004954) teaches processor-side transmitting address and context to memory-side for prefetching (see Kumar Fig. 3, ¶[42-43]).  Gulick (US 5898848) teaches transmitting data and address on different clock cycles (see Gulick Fig. 5: a protocol that transmits address and data at different clock cycles, where address is transmitted at clock cycle 506a and data is transmitted at clock cycle 506b that is after clock cycle 506a).  Dreibelbis (US 5875470) teaches concurrent sending data and control on different lines (see Dreibelbis Fig. 1A, col 6 In 65-col 7 In 1: sending proc-ID on bus 17 when address is sent on bus 16).  However, absent hindsight reconstruction, it would not be obvious to combine Gulick and Dreibelbis to teach sending said data on a different line during a different clock cycle.  Therefore, claim 1 recites subject matter that is allowable over prior art of record.
Claim 14 is the method claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claim 18 is the system claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 14 or 18, are also considered allowable for the same reasons as said independent claims.
The claims, as amended supra, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139